DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because a figure is missing. The drawings include 21 figures while the specification describes 22 figures. It appears that figure 13 is missing and current figures 13 – 21 should be figures 14 – 22, respectively. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 3, 11, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,408,794 to Stoddard (hereinafter referred to as Stoddard).
	In regard to claim 1, as shown in figures 1 – 4, Stoddard discloses a filter system having a particulate filter. The particulate filter includes a porous filter substrate (110) having a first surface and a second surface. The porous filter substrate (110) is configured to filter a gas flowing through the porous filter substrate between the first surface and the second surface. The conductors (115, 116) forms sections than can be considered a plurality of conductors coupled to the porous filter substrate (110) that are arranged approximately parallel to each other along the porous filter substrate, as shown in figure 2. The terminals (T1, T2) can be considered to form a plurality of input nodes in signal communication with the plurality of conductors (115, 116) and configured to receive a voltage signal from an input signal source (50). The plurality of conductors (115, 116) are configured to generate an electric field on at least one of the 
	In regard to claim 2, as discussed in column 4 lines 42 – 70, the conductors (115, 116) are formed as part of the particulate filter substrate (110) and inherently can be considered to be coupled to the first surface of the porous filter substrate and the second surface of the porous filter substrate.
	In regard to claim 3, as discussed in column 4, lines 25 – 70, the conductors (115, 116) can be considered to be woven into the porous filter substrate (110). 
	In regard to claim 11, the particulate filter of Stoddard includes a frame (101) coupled to and supporting the porous filter substrate (110). The porous filter substrate can be considered to include a plurality of filter media (110, 120) arranged in parallel planes between the first surface and the second surface. The plurality of conductors (115, 116) can be considered to be coupled to a filter medium (11) of the plurality of filter media, which defines the first surface of the porous filter substrate. 
	In regard to claim 12, the particulate filter of Stoddard is used in a method for removing particulates from a particulate filter. The method includes: receiving a voltage signal from an input signal source (50) at a plurality of input nodes (T1, T2) of a particulate filter, wherein the particulate filter comprises a porous filter substrate (110) and a plurality of conductors (115, 116) coupled to the porous filter substrate, wherein the porous filter substrate is 6219-1518-US-NPconfigured to filter a gas flowing between a first surface of the porous filter substrate and a second surface of the porous filter substrate, wherein the plurality of conductors (115, 116) are approximately parallel to each other along the porous filter substrate (110), wherein the plurality of input nodes (T1, T2) are in signal 
	In regard to claim 20, the particulate filter of Stoddard is inherently made by a method of making a filter. The method would include: coupling a porous filter substrate (110) to a frame (101), wherein the porous filter substrate (110) comprises a first surface and a second surface, wherein the porous filter substrate is configured to filter gas flowing through the porous filter substrate between the first surface and the second surface; coupling a plurality of conductors (115, 116) to the porous filter substrate such that the plurality of conductors are approximately parallel to each other along the porous filter substrate; and forming a plurality of input nodes (T1, T2) in signal communication with the plurality of conductors and configured to receive a voltage signal from an input signal source (50),6519-1518-US-NP wherein the plurality of conductors (115, 116) are configured to generate an electric field on at least one of the first surface or the second surface of the porous filter substrate in response to the plurality of input nodes (T1, T2) receiving the voltage signal from the input signal source (50). 

Claims 1, 4, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 58-143815 to Ise (hereinafter referred to as Ise).
	In regard to claim 1, as shown in figures 1 and 2, Ise discloses a particulate filter having a porous filter substrate (2) comprising a first surface and a second surface. The 
	In regard to claim 4, the plurality of conductors (7, 8) can be considered to be a conductive material printed on at least one surface of the porous filter substrate (2). 
	In regard to claim 12, the particulate filter of Ise is used in a method for removing particulates from a particulate filter. The method includes: receiving a voltage signal from an input signal source (11) at a plurality of input nodes (9, 10) of a particulate filter, wherein the particulate filter comprises a porous filter substrate (2) and a plurality of conductors (7, 8) coupled to the porous filter substrate (2), wherein the porous filter substrate is 6219-1518-US-NPconfigured to filter a gas flowing between a first surface of the porous filter substrate and a second surface of the porous filter substrate, wherein the plurality of conductors (7, 8) are approximately parallel to each other along the porous filter substrate (2), wherein the plurality of input nodes (9, 10) are in signal communication with the plurality of conductors (7, 8); generating, using the voltage signal on the plurality of conductors, an electric field on at least one of the first surface or the second 
	In regard to claim 20, the particulate filter of Ise is inherently made by a method of making a filter. The method would include: coupling a porous filter substrate (2) to a frame (1), wherein the porous filter substrate (2) comprises a first surface and a second surface, wherein the porous filter substrate is configured to filter gas flowing through the porous filter substrate between the first surface and the second surface; coupling a plurality of conductors (7, 8) to the porous filter substrate such that the plurality of conductors are approximately parallel to each other along the porous filter substrate; and forming a plurality of input nodes (9,10) in signal communication with the plurality of conductors and configured to receive a voltage signal from an input signal source (50),6519-1518-US-NP wherein the plurality of conductors (7, 8) are configured to generate an electric field on at least one of the first surface or the second surface of the porous filter substrate in response to the plurality of input nodes (9, 10) receiving the voltage signal from the input signal source (11). 

Claims 1, 7, 9, 10, 12, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,780,811 to Kawamura (hereinafter referred to as Kawamura).
	In regard to claim 1, as shown in figures 1 and 2, Kawamura discloses a particulate filter (1) having a porous filter substrate (2) with a first surface and a second surface. The porous filter substrate (2) is configured to filter gas flowing through the 
	In regard to claim 7, Kawamura includes a pressure sensor (13) that indirectly measures an amount of particulates on the porous filter substrate. A controller (10) is in communication with the sensor (13) and the input signal source (8). The controller is capable of receiving, from the sensor, a signal indicative of the amount of particulates on the porous filter substrate, determining, based on the amount of particulates indicated by the sensor signal, a value for an electrical parameter of the voltage signal, and causing the input signal source to supply, to the plurality of input nodes, the voltage signal with the electrical parameter having the value by operating the switch (9). 
	In regard to claim 9, as shown in figures 1 and 2, the porous filter substrate (2) has a plurality of accordion-folded pleats comprising a plurality of panels and a plurality of fold lines between respective ones of the plurality of panels. Each conductor of the plurality of conductors (4) extends along a respective fold line of the plurality of fold lines. 

	In regard to claim 12, the particulate filter of Kawamura is used in a method for removing particulates from a particulate filter. The method includes: receiving a voltage signal from an input signal source (8) at a plurality of input nodes (5) of a particulate filter, wherein the particulate filter comprises a porous filter substrate (2) and a plurality of conductors (4) coupled to the porous filter substrate (2), wherein the porous filter substrate is 6219-1518-US-NPconfigured to filter a gas flowing between a first surface of the porous filter substrate and a second surface of the porous filter substrate, wherein the plurality of conductors (4) are approximately parallel to each other along the porous filter substrate (2), wherein the plurality of input nodes (5) are in signal communication with the plurality of conductors (4); generating, using the voltage signal on the plurality of conductors, an electric field on at least one of the first surface or the second surface of the porous filter substrate; and removing, using the electric field, particulates from the at least one of the first surface or the second surface, where the removing is done by burning the particles.
	In regard to claim 17, the method further includes: measuring, by a sensor (13), an amount of particulates on the porous filter substrate (2); deciding, using a controller (10) and based on the amount of particulates measured by the sensor (13), to remove the particulates from the porous filter substrate; and responsive to deciding to remove 
	In regard to claim 18, the method also can be considered to include: measuring, by a sensor (13), an amount of particulates on the porous filter substrate (2); receiving, by a controller (10) from the sensor (13), a signal indicative of the amount of particulates on the porous filter substrate; determining, based on the amount of particulates indicated by the signal, a value (i.e. zero in an off state and a value greater than zero in an on state) for an electrical parameter of the voltage signal; and supplying, by the input signal source (8) to the plurality of input nodes (5), the voltage signal with the electrical parameter having the value. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 5, 6, 8, 12 – 15, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 16/847,602 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 12, 15, 16, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 16/914,443 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 1 – 20 of the ‘443 application teach or suggest all of the features in claims 1, 12, 15, 16, 19, and 20 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filter devices with conductive elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773